Title: From James Madison to William Eustis, 30 August 1809
From: Madison, James
To: Eustis, William


Dear SirMontpellier August 30. 1809
Several considerations appearing to render it expedient that the Commander in Chief, now with the Army in the Territory of Orleans, should be at the Seat of Government, as soon as the prerequisites to his setting out, will permit, you will please to transmit him instructions to that effect.
Should the correspondence between the Navy Dept. and Capt: Porter, not have been otherwise communicated to you, the inclosed copy of it will give information proper to be possessed by you. Accept my respects & best wishes.
James Madison
